

EXHIBIT 10.8


AMENDMENT TO
PEOPLES NATIONAL BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR
JOHN W. ORD
 
THIS AMENDMENT TO PEOPLES NATIONAL BANK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT (“AMENDMENT”) is made and entered into this 30TH day of December,
2005, by and between PEOPLES NATIONAL BANK, a national association having a
place of business at 50 Main Street, Halstead, Pennsylvania 18822 ("Bank"),
and JOHN W. ORD ("Executive"), an individual residing at R.R. #1, Box 1095,
Hallstead, Pennsylvania 18822.


WITNESSETH:


WHEREAS, the Bank and the Executive entered into a Supplemental Executive
Retirement Plan Agreement on December 3, 2004 (the “Supplemental Executive
Retirement Plan Agreement”) which is attached hereto.


WHEREAS, the Corporation and the Executive desire to amend the Supplement
Executive Retirement Plan Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Bank and the Executive agree as follows:


1. Section 1.5 of the Supplemental Executive Retirement Plan Agreement is hereby
amended by deleting the existing definition of “Disability” in its entirety and
by adding a new definition of “Disability”, as follows:


1.5 “Disability” means, if the Executive is covered by a Bank sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period, provided that the definition of disability applied under
such policy complies with the requirement of Section 1.409A-3(g)(4) of the
Treasury regulations. If the Executive is not covered by such policy, Disability
means that the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. As a condition to any benefit, the Bank may
require the Executive to submit to such physical or mental evaluations and tests
as the Bank’s Board of Directors deems appropriate.
 
2. The Supplemental Executive Retirement Plan Agreement is hereby amended by
adding a new Section 2.4 to read as follows:


2.4 Key Employee. Notwithstanding anything in this Article 2 to the contrary, in
the event Executive is determined to be a Key Employee, as that term is defined
in Section 409A of the Code and the regulations promulgated thereunder, payments
to the Executive under Sections 2.1 or 2.2 of this Agreement, other than
payments on account of Disability or death, shall begin not earlier than the
first day of the seventh month following termination of employment. This will
result in the aggregate amount of the first seven months of payments payable on
the delayed first payment date, normal monthly payments will continue
thereafter. For purposes of the foregoing, the date upon which a determination
is made as to the Key Employee status of the Executive, the Identification Date
(as defined in Section 409A of the Code and the regulations promulgated
thereunder) shall be December 31.
 
3. Article 7 of the Supplemental Executive Retirement Plan Agreement is hereby
amended by adding a new sentence to the end of Article 7 to read as follows:


Notwithstanding the foregoing, this Agreement may be amended or terminated only
if such amendment or termination does not violate any of the provisions of
Section 409A of the Code and the regulations issued thereunder.


4. Except as hereinabove amended, the Supplemental Executive Retirement Plan
Agreement shall remain unchanged and in full force and effect.


IN WITNESS WHEREOF, Executive and a duly authorized Bank officer have signed
this Agreement.
 
ATTEST:             PEOPLES NATIONAL BANK ("BANK")
 


_______________________                By: ______________________      
Secretary                Lead Director




WITNESS:
____________________                  ___________________
                                     John W. Ord ("Executive")